           Case 2:18-cr-00327-JAD-EJY Document 120
                                               114 Filed 07/17/20
                                                         07/14/20 Page 1
                                                                       6 of 2
                                                                            7



1

2

3
                                 UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA

5    UNITED STATES OF AMERICA,                     )   2:18-cr-00327-JAD-EJY
                                                   )
6                   Plaintiff,                     )
                                                   )   Order Granting Joint Motion for
                                                       (proposed)
7           vs.                                    )   Compassionate Release
                                                   )   ORDER
8    LAMONT MARS POPE,                             )
                                                   )
9                   Defendant.                     )            ECF No. 114

10

11   For the reasons stated in the parties’ joint motion and good cause appearing,

12          IT IS HEREBY ORDERED that the Parties’ Joint Motion for Compassionate

13   Release for Defendant Lamont Mars Pope is GRANTED. (ECF No. 114).

14          IT IS FURTHER ORDERED that Defendant be quarantined for a 14-day period,

15   beginning no later than the date following the date of this order, and given medical

16   clearance, consistent with BOP policy, before this Order takes effect.

17          IT IS FURTHER ORDERED that, upon completion of the 14-day quarantine and

18   medical clearance, Defendant’s term of imprisonment is reduced to time served.

19          IT IS FURTHER ORDERED that, upon his release, the Defendant will begin an

20   additional four-month term of supervised release, with all the terms and conditions of

21   supervised release previously imposed, and an additional special condition of home

22   confinement;

23

24
                                               6
           Case 2:18-cr-00327-JAD-EJY Document 120
                                               114 Filed 07/17/20
                                                         07/14/20 Page 2
                                                                       7 of 2
                                                                            7



1           IT IS FURTHER ORDERED that, upon completion of that four-month term of

2    supervised release, Defendant will begin the five-year term of supervised release that was

3    imposed at his sentencing hearing.

4           IT IS SO ORDERED.

5
                                                     ___________________________
6                                                    U.S. District Judge
                                                     7/17/2020
7           _________________                          _____________________________

8           Date                                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               7
